The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions (Election of Species)
This application contains claims directed to the following patentably distinct species:
Species 1 directed to a multilayer board having two through holes on opposite sides of an interlayer connecting conductor (figs. 1A-2, 4-6, 18 and 19);
Species 2 directed to a multilayer board having two through holes on opposite sides of an interlayer connecting conductor that is buried (fig. 3);
Species 3 directed to a multilayer board having three separate holes on either side of the interlayer connecting conductor (fig. 7);
Species 4 directed to a multilayer board having a pair of two holes on opposing sides of the interlayer connecting conductor (fig. 8); 	
Species 5 directed to a multilayer board having through holes (surrounding the interlayer connecting conductor) on opposite sides of the interlayer connecting conductor in the x and y axis direction (fig. 9);
Species 6 directed to a multilayer board having two through holes on opposite sides of an interlayer connecting conductor with the interlayer connecting conductor passing entirely through the flexible substrate (fig. 10);
Species 7 directed to a multilayer board having shifted surface conductors in the y direction that connect to the interlayer connecting conductor and through holes on opposite sides thereof (figs. 11A-11B);
Species 8 directed to a multilayer board having shifted surface conductors in the x direction that connect to the interlayer connecting conductor and through holes on opposite sides thereof (figs. 12A-12B);
Species 9 directed to a multilayer board having two through holes on opposite sides of an interlayer connecting conductor and an elastic body within the through holes (fig. 13);
Species 10 directed to a multilayer board having two through holes on opposite sides of an interlayer connecting conductor, the two through holes being shifted in regard to each other in the y direction (fig. 14);
Species 11 directed to a multilayer board having two through holes on opposite sides of an interlayer connecting conductor, the two through holes being shifted in regard to each other in the x and y directions (fig. 15);
Species 12 directed to a multilayer board having two notches on opposite sides of an interlayer connecting conductor, the two notches formed on opposite sides of the board (fig. 16);
Species 13 directed to a multilayer board a pair of notches on opposite sides of the board, and an interlayer connecting conductor therebetween (figs. 17A-17C);

The species are independent or distinct because each Specie individually show structurally different arrangements as discussed above. In addition, these species are not obvious variants of each other based on the current record. Only claims that read on the elected specie should be included in the Election. Applicant is encouraged to group the claims that are directed to the elected species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
 	There is a search and/or examination burden for the patentably distinct species set forth above. The species require a different filed of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN T SAWYER/Primary Examiner, Art Unit 2847